UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-7249


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

NORBERTO QUINONES, a/k/a Jose Rosado, a/k/a J,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Roger W. Titus, District Judge. (8:04-
cr-00234-RWT-3)


Submitted:   February 9, 2012             Decided:   February 14, 2012


Before KING and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Norberto Quinones, Appellant Pro Se.   Deborah A. Johnston,
Assistant United States Attorney, Greenbelt, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Norberto Quinones appeals the district court’s order

denying his 18 U.S.C. § 3582(c)(2) (2006) motion for reduction

in sentence.   We have reviewed the record and find no reversible

error.   Accordingly, we affirm for the reasons stated by the

district court.   United States v. Quinones, No. 8:04-cr-00234-

RWT-3 (D. Md. Aug. 1, 2011).        We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.



                                                          AFFIRMED




                                2